                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


VERDE ENVIRONMENTAL TECHNOLOGIES, INC.,

                  Plaintiff,

      v.                                         Case No. 18-cv-423-pp

C2R GLOBAL MANUFACTURING, INC.,

                  Defendant.


     ORDER IMPOSING STAY ON SUGGESTION OF BANKRUPTCY AND
                ADMINISTRATIVELY CLOSING CASE


      On March 18, 2018, the plaintiff filed this complaint against the

defendant, C2R Global Manufacturing Inc., alleging two counts of patent

infringement, one count of false advertising under the Lanham Act, 15 U.S.C.

§1125(a) and one count of false advertising under Wisconsin Statute 100.18.

Dkt. No. 1. On May 1, 2018, the defendant filed an answer and a counterclaim,

asking for declaratory judgments of non-infringement and of invalidity for both

patents at issue. Dkt. No. 8. The court held a Rule 16 scheduling conference on

July 5, 2018, dkt. no. 13, and the case proceeded to discovery.

      On November 5, 2018, however, the defendant filed a suggestion of

bankruptcy. Dkt. No. 18. The suggestion notice informed the court that the

defendant had filed a voluntary Chapter 11 petition on October 29, 2018,

Bankruptcy Case No. 18-30182. Id. The defendant attached the petition to the




                                       1
suggestion of bankruptcy notice. Dkt. No. 18-1. The plaintiff has not

responded.

       Under §362(a) of the Bankruptcy Code, the filing of a petition operates as

a “stay” of, among other things, “the commencement or continuation . . . of a

judicial, administrative, or other action or proceeding against the debtor that

was or could have been commenced before the commencement of the case

under this title . . . .” The defendant’s Chapter 11 petition operates as a stay on

this litigation.

       The court ORDERS that this case is STAYED until such time as the

parties notify the court that the Chapter 11 bankruptcy proceeding has

concluded. The court ORDERS that the clerk’s office shall

ADMINISTRATIVELY CLOSE this case until that time. The court ORDERS

that once the Chapter 11 has concluded, the parties may file a motion to

reopen the district court case, and the court will grant that motion upon

confirming that the bankruptcy proceeding has concluded. The date that the

plaintiff filed the complaint will be the operative date for any limitations

purposes, and will not be affected by this administrative closing.

       Dated in Milwaukee, Wisconsin this 11th day of December, 2018.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                         2
